Exhibit 10.2

FIRST AMENDMENT TO THE

SECOND AMENDED AND RESTATED

MANITEX INTERNATIONAL, INC.

2004 EQUITY INCENTIVE PLAN

WHEREAS, Manitex International, Inc. (“Company”), previously adopted the Second
Amended and Restated Manitex International, Inc. 2004 Equity Incentive Plan
(“Plan”); and

WHEREAS, the Company reserved the right to amend the Plan in Section 7(a)
thereof; and

WHEREAS, subject to the approval of the Stockholders of the Company, the Company
desires to amend Plan to increase the number of shares of Company common stock
authorized for issuance thereunder to 917,046 from 500,000.

NOW THEREFORE, subject to the approval of the Company’s stockholders at the 2013
Annual Meeting of the Company’s Stockholders, the Plan is amended by deleting
the first full sentence of Section 4(a)(i) in its entirety and replacing it with
the following:

“The number of Shares with respect to which Awards may be granted under the Plan
shall be 917,046 Shares.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
this 8th day of March, 2013.